                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JEFFREY H. EASTMAN,

                          Plaintiff,

 v.                                             Case No. 3:18-CV-543-NJR-MAB

 DR. DENNIS LARSON,

                          Defendant.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is the Motion for Reconsideration filed by Plaintiff

Jeffrey Eastman (Doc. 68). On January 30, 2019, the Court granted the Motion for

Summary Judgment on the Issue of Exhaustion of Administrative Remedies filed by

Defendant Dr. Dennis Larson (Doc. 65). Eastman now asks the Court to reconsider that

decision. For the reasons set forth below, the motion is denied.

                                       BACKGROUND

      Eastman is an inmate in the Illinois Department of Corrections who filed this

lawsuit under 42 U.S.C. § 1983 to redress alleged violations of his constitutional rights

(Doc. 1). Eastman claimed Defendant Dr. Larson violated his Eighth Amendment rights

by showing deliberate indifference to his serious medical needs involving a deformity

and arthritis in his feet and his associated pain (Id.). Eastman also filed a medical

negligence claim against Dr. Larson, but that claim was later dismissed without prejudice

because Eastman failed to provide an affidavit and written report by a healthcare




                                       Page 1 of 7
professional indicating the claim was reasonable and meritorious, as required by Illinois

law (Id.; Doc. 11).

       On October 9, 2018, Dr. Larson filed a motion for summary judgment arguing

Eastman failed to exhaust his administrative remedies prior to filing this lawsuit when

Eastman did not file a grievance in the proper timeframe under the Illinois

Administrative Code (Doc. 53). See 20 ILL. ADMIN. CODE § 504.810(a). Dr. Larson asserted

that Eastman’s complaint and grievance records indicate he did not file a grievance while

incarcerated at Big Muddy and under the treatment of Dr. Larson. Furthermore, he

argued, it is undisputed that Eastman did not file any grievance pertaining to the

conditions of his feet and ankles until at least June 2016—well after he was transferred to

Centralia Correctional Center and more than 60 days after treatment by Dr. Larson had

ceased.

       In response, Eastman filed an affidavit explaining that from 2011 to 2014, he

requested treatment in writing 14 times but was ignored (Doc. 56). On August 1, 2014,

Dr. Larson finally saw Eastman for his disorder and prescribed arch support insoles (Id.).

By October 2014, however, Eastman complained to the Healthcare Unit that the insoles

did not work (Id.). Eastman sent additional complaints to the Healthcare Unit in February

and April 2015 (Id.). Eastman was transferred to Centralia in November 2015. He twisted

his ankle while wearing the insoles prescribed by Dr. Larson, but claimed he did not

realize there was a correlation between his injury and the insoles (Id.). In April 2016, the

Centralia Medical Director told Eastman that the foam insoles were adequate, which

Eastman claimed was a lie (Id.). Eastman further asserted that he did not realize he had a


                                       Page 2 of 7
medical problem caused, in part, by Dr. Larson’s ineffective treatment and reckless

disregard for his condition, until September 21, 2016. Thus, he argued, he had 60 days

after the discovery of the issue to file a grievance against Dr. Larson.

       The Court held a hearing pursuant to Pavey v. Conley, 544 F.3d 739, 742 (7th Cir.

2008), on January 29, 2019. In its subsequent Order granting summary judgment to Dr.

Larson, the Court found that Eastman failed to demonstrate good cause for filing his

grievance outside of the 60-day window imposed by the Illinois Administrative Code.

The Court found that Eastman should have realized the grounds for filing a grievance

when he continued to request additional medical care and to see an orthopedic specialist

after Dr. Larson prescribed the foam insoles.

       The Court further rejected Eastman’s argument that the Administrative Review

Board did not deny his grievance as untimely. The Court noted that the ARB said it could

not assess whether the August 2016 grievance was timely filed because Eastman failed to

include the specific dates he received medical care. The ARB also rejected Eastman’s June

2016 grievance on procedural grounds, noting that Eastman should have provided the

requisite institutional responses. The Court noted that the ARB may have been mistaken

in that conclusion as it pertained to his complaints about Dr. Larson at Big Muddy, as the

grievance form instructed Eastman to file complaints regarding another facility directly

with the ARB. Nevertheless, that did not excuse the fact that his grievance about Dr.

Larson was untimely. Furthermore, because the ARB never reached the merits of

Eastman’s claim, the prison never had notice of the problem and an opportunity to correct

it. Accordingly, the Court found that Eastman failed to exhaust his administrative


                                        Page 3 of 7
remedies and dismissed his case without prejudice. Judgment was entered on January

30, 2019 (Doc. 67). Eastman now asks the Court to reconsider its Order and Judgment.

                                     LEGAL STANDARD

       Although Eastman does not invoke any rule that offers such relief, Rule 59(e) of

the Federal Rules of Civil Procedure permits the Court to alter or amend a judgment

where the movant clearly establishes: “(1) that the court committed a manifest error of

law or fact, or (2) that newly discovered evidence precluded entry of judgment.”

Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 954 (7th Cir. 2013) (quoting Blue v. Hartford

Life & Accident Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012)). A manifest error “is not

demonstrated by the disappointment of the losing party. It is the wholesale disregard,

misapplication, or failure to recognize controlling precedent.” Oto v. Metropolitan Life Ins.

Co., 224 F.3d 601, 606 (7th Cir. 2000) (citation and quotation marks omitted). Relief under

this rule is an extraordinary remedy “reserved for the exceptional case.” Foster v. DeLuca,

545 F.3d 582, 584 (7th Cir. 2008). “The decision whether to grant or deny a Rule 59(e)

motion is entrusted to the sound judgment of the district court.” Matter of Prince, 85 F.3d

314, 324 (7th Cir. 1996).

                                        DISCUSSION

       A. Discovery of Arthritis Diagnosis

       Eastman primarily argues that he filed a grievance within 60 days of discovering

he had arthritis and that it could have been caused by the inserts Dr. Larson prescribed;

thus, Defendant’s motion should have been denied with regard to his complaints of

arthritis. Eastman distinguishes his case from the one cited by the Court, Macon v. Mahone,


                                        Page 4 of 7
590 F. App’x 609, 612 (7th Cir. 2014). In Macon, the Seventh Circuit found that the

plaintiff’s decision to wait for lab reports to confirm his health concerns was not good

cause for filing his grievance late when two nurses had made statements that should have

put the plaintiff on notice of the grounds of his grievance. Here, Eastman argues, he had

no medical opinion that suggested he had arthritis or that Dr. Larson was responsible for

causing it. Because he was not diagnosed with mild osteoarthritis until April 16, 2016, he

could not have grieved Dr. Larson’s involvement in causing his arthritis until after that

date. And he did just that, he asserts, when he filed his June 2, 2016 grievance.

       While it is true no medical professional told Eastman he may have arthritis prior

to at least April 19, 2016 (see Doc. 1 at p. 73), the record indicates he suspected he had

arthritis as early as February 27, 2015. On that date, he requested a visit to the Healthcare

Unit, stating, in part: “I think I might be getting arthritis from not having proper

orthopedic braces. Can you please let me see an orthopedic specialist?” (Doc. 1 at p. 60).

       The evidence before the Court, therefore, is that: Dr. Larson prescribed the foam

insoles on August 1, 2014; Eastman complained to the Healthcare Unit that the insoles

did not work in October 2014; and by February 27, 2015, Eastman thought he might have

arthritis as a result of not having orthopedic braces. At that point, Eastman had 60 days

to file a grievance with regard to Dr. Larson and his decision to give Eastman foam insoles

rather than orthopedic braces, thereby causing Eastman to develop what he thought

might be arthritis. See Ill. Admin. Code. § 504.810(a) (“A grievance must be filed with the

counselor or Grievance Officer . . . within 60 days after the discovery of the incident,

occurrence or problem that gives rise to the grievance.). There is no requirement that an


                                        Page 5 of 7
inmate have an official diagnosis before a grievance must be filed. Rather, the inmate

must only have notice of the “problem” giving rise to the grievance. In this case, Eastman

had notice of that problem by February 27, 2015. Because Eastman did not file his

grievance until June 2016, his grievance was untimely.

       B. Remaining Arguments

       The Court has considered the remainder of Eastman’s arguments and finds them

to be without merit. Eastman argues he should have been given “proper representation”

for the Pavey hearing, as he suffers from ADHD, learning disabilities, anxiety, and

depression, among other things. According to Eastman, he felt like he was treated

unfairly at the Pavey hearing, as he was interrupted while he was speaking and silenced

on another occasion. He asserts that an attorney could have presented the facts much

better and that the Court would have given an attorney more of an opportunity to present

an argument.

       While sympathizing with Eastman’s learning and mental disabilities, this

argument does not demonstrate any manifest error of law or newly discovered evidence

that would require the Court to alter its judgment. The time for asking the Court to

reconsider its decision with regard to appointing counsel was after his latest motion for

counsel was denied on May 7, 2018 (Doc. 24).

       Eastman also argues that the ARB’s responses to his grievances were void, that

there is a factual dispute as to whether there was an adequate remedy available based on

the ARB’s response that his requests were not grievable issues, and that the Court did not

consider that the relief he sought was universal and not limited to a specific facility. None


                                        Page 6 of 7
of these arguments, however, are relevant to the fact that the Court found his grievances

to be untimely with regard to his claim in this lawsuit against Dr. Larson.

       Finally, Eastman argues that Count 2---a medical malpractice claim against Dr.

Larson—should not have been dismissed with prejudice when he failed to file an affidavit

and written report by a healthcare professional indicating the claim was reasonable and

meritorious, as required by Illinois law. Eastman argues that Defendants refused him

access to a doctor who could have provided the required medical affidavit under Illinois

law. Eastman has not identified, however, any statute or other authority requiring prison

officials to transport him to a private physician to obtain an affidavit. Therefore, the Court

finds this argument unpersuasive.

                                       CONCLUSION

       For these reasons, the Motion for Reconsideration filed by Plaintiff Jeffrey Eastman

(Doc. 68) is DENIED.

       IT IS SO ORDERED.

       DATED: October 16, 2019


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 7 of 7
